100 N.Y.2d 606 (2003)
800 N.E.2d 1105
768 N.Y.S.2d 738
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
DESMOND JONES, Appellant.
Court of Appeals of the State of New York.
Decided September 18, 2003.
*607 Georgia J. Hinde, New York City, for appellant.
Richard A. Brown, District Attorney, Kew Gardens (James A. Dolan of counsel), for respondent.
Before: Chief Judge KAYE and Judges SMITH, CIPARICK, ROSENBLATT, GRAFFEO and READ concur.

OPINION OF THE COURT
MEMORANDUM.
The appeal should be dismissed. The amendment to CPL 450.90 (1) took effect on November 1, 2002 (L 2002, ch 498). It provided authority to grant leave to appeal from an order granting or denying a motion to set aside an order of an intermediate appellate court on the ground of ineffective assistance or wrongful deprivation of appellate counsel. The amendment should be accorded prospective application, and as such it authorizes motions for permission to appeal from only those Appellate Division orders made on or after the statute's effective *608 date. Here, the Appellate Division order was made before the effective date of the statute. Accordingly, the defendant may not avail himself of the statute.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), appeal dismissed, in a memorandum.